Case 3:20-cr-0003Z-TSL-FKB Document 18 Filed 08/21/20 Page 1of1
Case 3:20-cr-00037-CWR-Fk SEALED* Document9*SEALED* _ iled 02/26/20 Page 1 of 1

AQ 442 (Rev. LL/L1) Arrest Warrant

UNITED STATES DISTRICT COURT

te SEALED

Southern District of Mississippi

United States of America

 

   
   

 

 

 

 

 

  

Vv. )
Cerissa Renfroe Neal ) Case No, 3:20-cr-37-CWR-FKB
(Wherever Found) )
)
) - f :
_ ) a
Defendant MISSISSIPPI
ARREST WARRANT AUG 21 2020
To: Any authorized law enforcement officer ARTHUR JOHNSTON
DEPUTY

 

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
fname of person to be arrested) Cerissa Renfroe Neal : ;
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment 1 Superseding Indictment © Information  Superseding Information © Complaint

Probation Violation Petition O Supervised Release Violation Petition [Violation Notice Order of the Court

This offense is briefly described as follows:

Conspiracy to commit securities and commodities fraud, to commit wire fraud and to commit bank fraud, Wire Fraud.
Engaging in monetary transaction/bribery. Bribery involving federal programs

ARTHUR JOHNSTON, CLERK

Cos A Olden he

Date: 02/26/2020

 

issuing officer's signature

City and state: Jackson, Mississippi _ C. Louisville, Deputy Clerk ee

Printed name and title

 

Return

 

This warrant was received on (date) 7 \ Shoes . and the person was arrested on (date = #7 J’ 1/2 °
at (city and state) AEF BL r- ‘ _
7 pte foe. FOP

Date: fy fae _

  

Ss signature

 

sob r7 | | Cb e712

Printed name and title

 

 

 
